DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“An induced strain actuator 122 is attached to a flexible member 124,” Examiner notes part 124 is shown in Figure 1 but not part 122. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein the agitating tray has a substantially planar bottom portion, a substantially rectangular shape, and a substantially u-shaped cross-section… a sidewall of the agitating tray” and is indefinite. It is not clear which parts are rectangular and which are u-shaped, while also maintaining a planar bottom portion. For purposes of examination, the claim will be understood to recite an agitating tray with a bottom portion to be planar and rectangular, and forming sidewalls at orthogonal angles to the planar bottom, as shown in Fig. 5A, part 540, see the instant specification. That is, the claimed u-shaped cross-section is understood to recite a curvature that does not comply with the planar bottom. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buller (US 2015/0367447 A1) as evidenced by Suzuki (US 2016/0288265). 

Regarding claim 14, Buller meets the claimed a method of leveling a surface of a layer of powder in an additive manufacturing system, comprising: dispensing an amount of powder to a powder trough, (Buller teaches a bulk reservoir 1513, which is connected to the powder dispenser 1509. Buller teaches a powder dispenser dispenses of any excess amount 
of powder that is retained within the powder dispenser reservoir, see [314]) the dispensed powder forming an uneven surface in the trough; and reciprocating an agitating tray immersed in the powder trough by applying a varying electrical signal to an induced strain actuator coupled to the agitating tray (Buller teaches a vibrator, which is an ultrasonic transducer, a piezo-electric device, or a rotating motor and vibrators can be controlled manually or automatically (e.g., by a controller).  The vibrator frequency may vibrator frequency may be from about 20 Hz to about 1000 Hz, see [0300]-[0301])  
Examiner notes the further claimed to fluidize the powder such that the powder self-levels in the trough is not explicitly taught by Buller but the process is anticipated by Buller. That is, the powder in the apparatus of Buller that is vibrated at the frequencies taught by Buller would inherently result in a leveling of the powder by fluidizing the powder. Suzuki teaches a frequency of “10 to 00 Hz” (sic) to result in leveling the powder, see [0029]. That is, a frequency greater than 10 Hz applied to powder result in the leveling and Buller teaches 20 to 1000 Hz. 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)
Regarding claim 15, Buller as modified meets the claimed comprising: applying the electrical signal of a predetermined frequency to the induced strain actuator (The vibrator frequency may vibrator frequency may be from about 20 Hz to about 1000 Hz, see [0300]-[0301]) for a predetermined amount of time. (Buller teaches the vibrators can be controlled manually or automatically (e.g., by a controller), see [0301]. Examiner notes when performed manually the amount of time is predetermined in the mind of the user). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 2016/0151840) in view of Buller (US 2015/0367447 A1). 


Regarding claim 1, McCoy meet the claimed a powder preparation system (recoater 6, Fig. 1) for additive manufacturing, comprising: a trough (reservoir 26, Fig. 3-4, [0026]) to house powder deliverable to a build bed (recoater 6 deposits powder to build box 4, Fig. 1), the powder usable to form a layer of an object fabricated by the system; an agitating tray (rectangular plate 28 having an opening 30 through which build powder can be fed into the powder reservoir 26,  [0024]) disposed in the powder trough; and an induced strain actuator  (vibration mechanisms for agitating and/or controlling the dispensing of the build powder, see [0026]). 
McCoy does not explicitly teach the induced strain actuator coupled to the agitating tray to reciprocate the agitating tray to fluidize any powder in the trough so as to form a level surface of the powder. 
Buller meets the claimed induced strain actuator coupled to the agitating tray to reciprocate the agitating tray to fluidize any powder in the trough so as to form a level surface of the powder. (Buller teaches the powder dispenser, 1603 Fig. 16A, can comprise a mesh that is connected to a vibrator, which is an ultrasonic transducer, a piezo-electric device, or a rotating motor and vibrators can be controlled manually or automatically (e.g., by a controller).  The vibrator frequency may be at least about 20 Hertz (Hz), see [0300]-[0301]. Examiner notes the instant specification and claims do not define what part “strain” is induced. The instant specification discloses the induced strain actuator 122 deforms when an electric signal is delivered resulting in an agitation or vibration, see [0019], such as a piezoelectric actuator, see [0024]. Examiner notes the devices of Buller including the piezo-electric device, to achieve vibration meets the broadest reasonable interpretation of the claimed “induced strain actuator.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the vibration mechanism for the powder recoater of McCoy to have a piezo-electric vibrator coupled to a mesh part as taught by Buller because it allows powder to be delivered to the powder bed at a predetermined rate, see [0300].

wherein the build bed is not vibrated is considered an intended use of the claimed apparatus and does not recite a structural limitation, see MPEP 2114. Moreover, McCoy teaches a vibration mechanism is optional for the powder disperser or powder bed, see [0026]. Buller teaches a specific embodiment where the vibration mechanism is only on the powder dispenser, see Fig. 16A. 

Regarding claim 3, McCoy as modified meets the claimed comprising: a guide pin (guide pin annotated on Fig. 3 below) on an interior surface of the trough; (reservoir 26, Fig. 3-4, [0026]) and a guide slot (annotated below) in a sidewall of the agitating tray (rectangular plate 28) and engaging the guide pins (see Fig. 3).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Guide slot)][AltContent: textbox (Guide pin)]
    PNG
    media_image1.png
    1023
    1301
    media_image1.png
    Greyscale

Buller does not explicitly teach wherein the agitating tray reciprocates according to the guide pins and guide slots to produce the vibrations.
Moreover, McCoy teaches a vibration mechanism is optional for the powder disperser or powder bed, see [0026]. Buller teaches a specific embodiment where the vibration mechanism is only on the powder dispenser, see Fig. 16A.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the vibration mechanism of McCoy agitating tray reciprocates according to the guide pins and guide slots to produce the vibrations to achieve the predictable result of delivering the powder at a predetermined rate, see Buller [0300].

Regarding claim 4, the claim is considered the intended use of the apparatus, see MPEP 2114. The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality, see MPEP 2114(IV). The present claims do not recite any controller or computer with hardware configured to perform the claimed functions. Thus, the claims are understood to recite an apparatus that is programmable to achieve the claimed functions.
McCoy as modified meets the claimed comprising: a signal generator communicatively coupled to the actuator to provide a varying electrical signal to the actuator to vibrate the agitating tray. (Buller teaches the powder dispenser can comprise a mesh that is connected to a vibrator, which is an ultrasonic transducer, a piezo-electric device, or a rotating motor and vibrators can be controlled manually or automatically (e.g., by a controller).  The vibrator frequency may be at least about 20 Hertz (Hz), see [0300]-[0301].)

Regarding claim 5, McCoy as modified meets the claimed wherein the varying electrical signal has a predetermined frequency (The vibrator frequency may be at least about 20 Hertz (Hz), see [0300]-[0301].)
Examiner notes the further claimed is applied to the actuator for a predetermined period of time, is considered the intended use of the apparatus, see MPEP 2114. The court held that "programmable" claim language required only that the accused product could be programmed to 

Regarding claim 6, McCoy as modified meets the claimed wherein the agitating tray reciprocates in the trough at the predetermined frequency. Buller teaches the powder dispenser can comprise a mesh that is connected to a vibrator, which is an ultrasonic transducer, a piezo-electric device, or a rotating motor and vibrators can be controlled manually or automatically (e.g., by a controller).  The vibrator frequency may be at least about 20 Hertz (Hz), see [0300]-[0301].

Regarding claim 7, McCoy as modified meets the claimed wherein the signal generator provides a first electrical signal to the induced strain actuator, comprising: a second induced strain actuator coupled to the agitating tray at a different location from the induced strain actuator, (Buller teaches two or more vibrators (e.g., an array of vibrators), see [0301]) wherein a signal generator provides a second electrical signal to the second induced strain actuator. (The vibrators can be controlled manually or automatically, e.g., by a controller, see [0301]).

Regarding claim 8, McCoy as modified meets the claimed, wherein the powder has a particle size of between 5 microns and 200 microns. Examiner notes the particle size of the .


Claim 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US 2015/0367447 A1). 

Regarding claim 9, Buller meets the claimed a powder leveling (powder dispenser, Fig. 18A) subsystem for additive manufacturing, comprising: an agitating tray (1803, Fig. 18A) immersible in, and moveably attachable to, a powder trough; (annotated below, Fig. 18A, Buller describes that any of the layer dispensing mechanisms described herein can comprise a bulk reservoir (e.g., a tank, a pool, a tub, or a basin) of powder, see [0314]) a flexible member (spring 1807, Fig. 18A, [0313]) having a first end portion attached to the agitating tray at a first location; (Buller teaches spring 1807 to be attached to two parts of the powder dispenser, see Fig. 18A, [0313]). 
[AltContent: textbox (tray)][AltContent: arrow][AltContent: arrow][AltContent: textbox (trough)]
    PNG
    media_image2.png
    926
    1217
    media_image2.png
    Greyscale


Buller teaches vibrator 1603 that may comprise a spring, [0300], and the vibrator may reside next to the exit opening (e.g., port).  The powder dispenser can comprise a mesh that is connected to a vibrator, see [0301]. Examiner notes that similar part is depicts as part 1804, Fig. 18A, but not properly described in description of Buller. 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to arrange the vibrator of Buller within the powder dispenser of Buller such that attached to the flexible member adjacent an opposite second end portion of the flexible member, the second end portion fixedly attachable to the powder trough to achieve the predictable result of delivering the powder at a predetermined rate, see Buller [0300].

Regarding claim 10 Buller teaches spring 1807, Fig. 18A, teaches wherein the actuator surface is fixedly attached to a planar surface of the flexible member to cause deflection of the first end portion of the flexible member responsive to deformation of the actuator. (Buller a vibrator 1603 (1804), the vibrator may reside next to the exit opening, [0301], and a spring 1807. Thus, the spring meets the structure of the flexible member capable of deforming due to the vibrations of the actuator). 
Buller does not explicitly teach wherein the actuator is deformable in a direction orthogonal to a planar actuator surface. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle of the spring to achieve wherein the actuator is deformable in a direction orthogonal to a planar actuator surface to achieve the predictable result of delivering the powder at a predetermined rate, see Buller [0300].

Regarding claim 11, Buller as modified meets the claimed wherein, responsive to an oscillatory control signal applied to the actuator, (Buller teaches a vibrator, which is an ultrasonic transducer, a piezo-electric device, or a rotating motor and vibrators can be controlled manually or automatically (e.g., by a controller).  The vibrator frequency may be at least about 20 Hertz (Hz), see [0300]-[0301]) the first end portion of the flexible member reciprocates the agitating plate to fluidize a powder bed in which the tray is immersed so as to level the powder bed. (Buller teaches fluidizing the powder, see [0337]). 

Regarding claim 13, Buller as modified meets the claimed at least one pair comprising a second flexible member and a second induced strain actuator, the second flexible member attached to the agitating tray at a different second location. (Buller teaches the vibrator may comprise a spring, [0300], and the powder dispenser can comprise two or more vibrators (e.g., an array of vibrators). Thus Buller teaches the apparatus to comprise two or more vibrators with springs that meets the claimed second strain actuator and second flexible member). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller (US 2015/0367447 A1) in view of McCoy (US 2016/0151840)

Regarding claim 12, Buller as modified meets the claimed wherein the agitating tray has a substantially planar bottom portion, (Buller teaches the powder dispenser to have a planar bottom, [0309]) wherein the first end portion of the flexible member is attached to the agitating (Buller a vibrator 1603 (1804), the vibrator may reside next to the exit opening, [0301], connected to the walls, Fig. 18A).
Buller does not explicitly teach a substantially rectangular shape, and a substantially u-shaped cross-section.
McCoy meets the claimed teach a substantially rectangular shape, (rectangular plate 28 having an opening 30 through which build powder can be fed into the powder reservoir 26,  [0024]) and a substantially u-shaped cross-section, (the u-shape was found indefinite, see rejection under 35 USC 112(b) above).
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the rectangular shape of McCoy with the powder dispenser of Buller to achieve substantially rectangular shape, to achieve the predictable result of delivering power uniformly, see [0009].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744